UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. REAL ESTATE RESTORATION AND RENTAL, INC. (Exact name of registrant as specified in charter) Nevada 333-169928 27-1488943 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S Employer Identification No.) 710 Wellingham Drive Durham, North Carolina 27713 (Address of principal executive offices) (919) 656-8646 (Registrant’s telephone number, including area code) Not Applicable (Former Name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer o (Do not check if a smaller reporting company)Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes x No o As of May 16, 2011: 6,802,500 shares, par value $0.0001, of the issuer’s common stock are issued and outstanding. REAL ESTATE RESTORATION AND RENTAL, INC. QUARTERLY REPORT ON FORM 10-Q March 31, 2011 TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item4. Controls and Procedures 10 PART II - OTHER INFORMATION Item 1. Legal Proceedings 11 Item1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. (Removed and Reserved) 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Real Estate Restoration and Rental, Inc.“SEC” refers to the Securities and Exchange Commission. PART I—FINANCIAL INFORMATION Item 1.Financial Statements. REAL ESTATE RESTORATION AND RENTAL, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF MARCH 31, 2011 (UNAUDITED) AND AS OF JUNE 30, 2010 PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2011, THE THREE MONTHS ENDED MARCH 31, 2010, THE PERIOD FROM DECEMBER 15, 2009 (INCEPTION) TO MARCH 31, 2, 2009 (INCEPTION) TO MARCH 31, 2011 (UNAUDITED) PAGE 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM DECEMBER 15, 2009 (INCEPTION) TO MARCH 31, 2011 (UNAUDITED) PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2011, THE PERIOD DECEMBER 15, 2009 (INCEPTION) TO MARCH 31, 2010, AND FOR THE PERIOD DECEMBER 15, 2009 (INCEPTION) TO MARCH 31, 2011 (UNAUDITED) PAGES 5 - 8 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Real Estate Restoration and Rental, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS March 31, 2011 June 30, 2010 (Unaudited) Current Assets Cash $ $ Prepaid Expense TotalCurrent Assets Licensing Rights, net - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ TotalLiabilities Commitments and Contingencies - - Stockholders' Equity Preferred stock, $0.0001 par value; 10,000,000 shares authorized, none issuedand outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized, 6,802,500and 6,782,500 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed unaudited financial statements 1 Real Estate Restoration and Rental, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three For the Three For the Nine For the period from December 15, For the period from December 15, Months Ended March 31, Months Ended March 31, Months Ended March 31, (Inception) to March 31, (Inception) to March 31, Operating Expenses Professional fees $ General and administrative Total Operating Expenses LOSS FROM OPERATIONS BEFORE INCOME TAXES ) Provision for Income Taxes - NET LOSS $ ) $ ) $ ) $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the period - Basic and Diluted See accompanying notes to condensed unaudited financial statements 2 Real Estate Restoration and Rental, Inc. (A Development Stage Company) Condensed Statement of Changes in Stockholders' Equity For the period from December 15, 2009 (Inception) to March 31, 2011 (Unaudited) Deficit Preferred Stock Common stock Additional accumulated during the Total paid-in development Stockholders' Shares Amount Shares Amount capital stage Equity Balance December 15, 2009 - $
